Citation Nr: 9930995	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-05 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to an increased rating for the service-connected 
bilateral foot disorder, currently evaluated as 30 percent 
disabling.  



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the RO.  



REMAND

In a September 1999 Brief on Appeal, the veteran's 
representative calls the Board's attention to relevant 
medical evidence putatively submitted by the veteran to the 
RO which is not associated with the claims folder.  This 
evidence includes 1996 and 1998 diagnoses by the veteran's 
private podiatrist, May 1997 and May 1998 letters from the 
veteran's private podiatrist, and a January 1997 report of 
examination from the veteran's private podiatrist.  

Indeed, a review of the record reveals that, although a 
January 1997 statement of payment received by the veteran's 
private podiatrists is associated with the claims folder, no 
other evidence from this physician is in the record.  

Therefore, as the record indicates that either not all the 
relevant evidence has been obtained, or that relevant 
evidence has become disassociated with the claims folder, the 
RO should attempt to gather this potentially relevant 
evidence.  In addition, further examination also should be 
performed.  

In light of the foregoing, the Board is REMANDING this case 
for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
bilateral foot disability since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which are not currently associated with 
the claims folder.  Specifically, the RO 
should attempt to obtain copies of the 
1996 and 1998 diagnoses by the veteran's 
private podiatrist, the May 1997 and May 
1998 letters from the veteran's private 
podiatrist, and the January 1997 report 
of examination from the veteran's private 
podiatrist

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
bilateral foot disability.  All indicated 
tests, including x-ray studies, must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner, and the examiner should report 
whether the claims folder was indeed 
available and reviewed.  The examiner 
should be requested to specifically 
examine the tendo achillis and the 
plantar surfaces of the veteran's feet.  
The examiner also should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected bilateral foot 
disability.  Finally, the examiner should 
be requested to provide an opinion as to 
the extent that pain limits the veteran's 
functional ability.  A complete rationale 
for each opinion expressed must be 
provided.  The report of the examination 
should be associated with the veteran's 
claims folder.  

3.  After undertaking any additional 
indicated development, the RO should 
review the veteran's claim.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and be given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


